UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) September 26, 2011 Shengkai Innovations, Inc. (Exact name of registrant as specified in its charter) Florida 001-34587 11-3737500 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) No.106 Zhonghuan South Road, Airport Industrial Park Tianjin, People's Republic of China (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (86) 22-5883 8509 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On September 26, 2011, Shengkai Innovations, Inc., a Florida corporation (the “Company”), announced its results of operations for the quarter and year ended June 30, 2011. A copy of the related press release is being filed as Exhibit 99.1 to this Form 8-K and is incorporated herein by reference in its entirety. The information in this report, including Exhibit99.1, shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or incorporated subject to the liabilities of that section or Sections11 and 12(a)(2) of the Securities Act of 1933, as amended (the “Securities Act”), and shall not be incorporated by reference in any registration statement or other document filed under the Securities Act or the Exchange Act, whether made before or after the date hereof, regardless of any general incorporation language in such filings, except as shall be expressly set forth by specific reference in such a filing. Item 8.01. Other Events. On September 26, 2011, the Company issued a press release announcing an earnings call to be held on September 27, 2011 to discuss its fourth quarter and fiscal 2011 financial results. A copy of the press release that discusses this matter is filed as Exhibit 99.2 to, and incorporated by reference in, this report. Item 9.01 Financial Statements and Exhibits. (d) Exhibits. Press release, dated September 26, 2011, issued by Shengkai Innovations, Inc. Press release, dated September 26, 2011, issued by Shengkai Innovations, Inc. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Shengkai Innovations, Inc. (Registrant) September 27, 2011 /s/ DAVID MING HE (Date) David Ming He Chief Financial Officer
